ORDER
PER CURIAM.
Joseph Tracy (Movant) appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion because (1) trial counsel was ineffective for failing to advocate effectively on his behalf at sentencing, and (2) appellate counsel was ineffective for failing to raise on appeal the allegedly erroneous overruling of an objection to a statement in the State’s closing argument. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).